Case 18-40715-JMM       Doc 62     Filed 06/12/19 Entered 06/12/19 17:04:39           Desc Main
                                   Document     Page 1 of 3


   GARY L. RAINSDON, TRUSTEE
   P.O. BOX 506
   TWIN FALLS, ID 83303
   PHONE: (208) 734-1180
   FAX: (208) 734-2783
   trustee@filertel.com

                         UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO
                                              )
   In Re:                                     ) Chapter 7
                                              )
   Kenneth L. Ferrie,                         ) Case No.: 18-40715-JMM
                                              )
                 Debtor.                      )
                  Trustee’s Objection to Debtor’s Motion for Voluntary
                              Dismissal of Chapter 7 Case

          COMES NOW, Gary L. Rainsdon, the Trustee in the above-entitled matter

   (“Trustee”), and objects to the Debtor’s Motion for Voluntary Dismissal of Chapter 7

   Case for the following reasons:

          1.    Debtor has not cooperated with the Trustee, requiring Trustee to file several

                Motions to Delay Discharge, and a Motion for Turnover of Property and

                Records, which are currently pending, with an evidentiary hearing scheduled

                for June 19, 2019. See Docket Nos. 47 and 50.

          2.    Based on Debtor’s testimony at Creditor Meetings, Trustee believes there

                will be assets available to distribute to the creditors.

          3.    Debtor has not complied with the Income Tax Turnover Order entered by

                this Court. See Docket No. 12.

          4.    Dismissal of the case would prejudice Debtor’s creditors by allowing Debtor

                to keep and spend his tax refunds, and to keep and spend his inheritance.
Case 18-40715-JMM      Doc 62   Filed 06/12/19 Entered 06/12/19 17:04:39          Desc Main
                                Document     Page 2 of 3


          WHEREFORE, the Trustee respectfully requests the Court enter an Order

   denying the Debtor’s Motion to Dismiss.

   Dated this: June 12, 2019

                                                        /s/ Gary L. Rainsdon
                                                          Gary L. Rainsdon, Trustee
Case 18-40715-JMM        Doc 62    Filed 06/12/19 Entered 06/12/19 17:04:39             Desc Main
                                   Document     Page 3 of 3


                                CERTIFICATE OF MAILING

           I hereby certify that on June 12, 2019, I filed the foregoing electronically through
   the CM/ECF system, which caused the following parties or counsel to be served by
   electronic means, as more fully reflected on the Notice of Electronic Filing:

                  Alexandra O Caval alex@cavallawoffice.com,
                  R71985@notify.bestcase.com
                  US Trustee ustp.region18.bs.ecf@usdoj.gov
                  Kameron M Youngblood youngbloodlaw@gmail.com,
                  youngbloodlawecfnotice@gmail.com;G29963@notify.cincompass.com

          AND I FURTHER CERTIFY that on such date I served the foregoing on the
   following non- CM/ECF Registered Participants in the manner indicated:
          Via First Class mail, postage prepaid addressed as follows:

                  Kenneth L. Ferrie
                  171 Blue Lakes #16
                  Twin Falls, Idaho 83301

                  Capital One Auto Finance, a division of Capital One, N.A., c/o AIS
                  Portfolio Services, LP
                  4515 N Santa Fe Ave. Dept. APS
                  Oklahoma City, OK 73118

                  PRA Receivables Management, LLC
                  PO Box 41021
                  Norfolk, VA 23541

          Via certified mail, return receipt requested, addressed as follows:

                  None



                                                         /s/ Gary L. Rainsdon
                                                         Gary L. Rainsdon, Trustee
